PER CURIAM.
A careful examination of the record in this case convinces us that the appellant, Bigrow, now a military prisoner in the United States Penitentiary, Lewisburg, Pennsylvania, received a fair trial by court-martial for unlawfully killing a brother soldier by shooting him in the neck with a sub-machine gun, a violation of Article of War 93, 10 U.S.C.A. § 1565, and for misbehavior before the enemy in that he was drunk on duty in the presence of the enemy, a violation of Article of War 75, 10 U.S.C.A. § 1547. The offenses occurred in the vicinity of Vannes, France, on or about August 9, 1944. In nowise was the appellant denied due process of law. See also the opinion of the court below, D.C., 70 F.Supp. 826. The order of the court below will be affirmed.